In the

    United States Court of Appeals
                 For the Seventh Circuit

No. 11-3458

SIDNEY R. MILLER,
                                                    Plaintiff-Appellant,

                                   v.

FEDERAL DEPOSIT INSURANCE
CORPORATION ,
                                                   Defendant-Appellee.


            Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 10-cv-5153 — Robert M. Dow, Jr., Judge.



 ARGUED SEPTEMBER 28, 2012 — DECIDED DECEMBER 26, 2013



   Before POSNER, ROVNER, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. Sidney Miller maintained accounts at
Corus Bank for his currency-exchange business. In 2009 Corus
Bank went under, and the Federal Deposit Insurance Corpora-
tion took it over as receiver. In its receivership capacity, the
FDIC mailed letters to individuals and entities holding
2                                                    No. 11-3458

potential claims against the bank informing them of the process
for submitting claims. Miller received a letter and in December
2009 submitted claims totaling $6 million to the FDIC.
    The FDIC disallowed Miller’s claims on May 18, 2010, and
on that same day mailed a notice of the disallowance to an
address in Des Plaines, Illinois, that Miller maintained at Corus
Bank. Miller had a forwarding request on file with the postal
service directing that his Des Plaines mail be sent to a different
address in Chicago. But he never received the notice of
disallowance. Instead, the notice was returned to the FDIC as
undeliverable, and Miller did not learn that his claims were
disallowed until August 13, 2010, when an FDIC employee
informed him of it over the telephone.
   Three days later Miller instituted this action seeking judicial
review of the disallowed claims. The FDIC moved to dismiss
the complaint, arguing that Miller filed it after the statutory
time limit for judicial review had elapsed. The district court
granted the FDIC’s motion and dismissed Miller’s claim for
lack of subject-matter jurisdiction. Miller appealed.
    We affirm. The Financial Institutions Reform, Recovery,
and Enforcement Act of 1989 (“FIRREA”), Pub. L. No. 101-73,
103 Stat. 183, contains a general jurisdiction-stripping provision
barring courts from reviewing claims seeking payment from,
or a determination of rights to, the assets of failed banks for
which the FDIC has been appointed receiver. 12 U.S.C.
§ 1821(d)(13)(D). A limited exception permits judicial review of
claims disallowed by the FDIC, but only if the claimant files
suit within 60 days of the date the FDIC issues its notice of
disallowance. Id. § 1821(d)(6)(A)(ii). These statutory
No. 11-3458                                                     3

provisions—the jurisdictional bar and the precisely delimited
exception—work together and constitute a clear congressional
statement that compliance with the 60-day time limit for
judicial review of disallowed claims is a jurisdictional prerequi-
site, not a mere claim-processing requirement.
    Moreover, as relevant here, a different subsection of the
statute provides that the 60-day time limit commences when
the FDIC mails the notice of disallowance to the address the
claimant maintained with the bank in receivership, not when
the claimant receives the notice. See id. § 1821(d)(5)(A). Because
Miller filed his complaint more than 60 days after the FDIC
mailed the notice to the address he maintained at Corus Bank,
his complaint was untimely and the district court correctly
dismissed it for lack of subject-matter jurisdiction.


                         I. Background
   Miller entered the currency-exchange industry in 1986
when he inherited a family-owned store. By 2001 he owned
11 currency-exchange stores in the Chicago area as well as
Miller Auditing Corporation. Miller maintained various
accounts for this business and his stores at Corus Bank. In
September 2009, after Corus Bank failed, the Office of the
Comptroller of the Currency appointed the FDIC as its
receiver.
   The FDIC mailed letters to individuals and entities with
potential claims against Corus Bank. Miller received a copy of
the letter, which contained information about the process for
submitting claims and underscored the deadline the FDIC had
4                                                               No. 11-3458

set for doing so: December 17, 2009. Notably, the letter also
explained the time limit for seeking judicial review of a
disallowed claim. Finally, the letter clarified that claims for
insured deposits were governed by a different procedure
because they were claims made against the FDIC in its corpo-
rate capacity as the insurer of deposits, not against the FDIC as
receiver.1
   Miller filed 13 claims: one for himself, one for Miller
Auditing Corporation, and one for each of his 11 stores. In total
he asserted that he was entitled to more than $6 million. He
submitted his claims on the last day of the claims period—



1
  We emphasize the distinction between the FDIC as receiver and FDIC
Corporate because “[i]t is well-settled that the FDIC operates in two
separate and legally distinct capacities, each with very different responsibil-
ities.” DeCell & Assocs. v. FDIC, 36 F.3d 464, 469 (5th Cir. 1994); see also
Maher v. FDIC, 441 F.3d 522, 525 (7th Cir. 2006); Bullion Servs., Inc. v. Valley
State Bank, 50 F.3d 705, 708–09 (9th Cir. 1995). The responsibility of the
FDIC as receiver is to “wind[] up the affairs of failed institutions, including
selling assets and paying creditors’ claims,” whereas FDIC Corporate
“functions as an insurer of bank deposits, and is charged with paying the
insured deposits of failed banks within a reasonable time.” DeCell & Assocs.,
36 F.3d at 469. The FDIC acting as receiver “has no authority to make
deposit insurance determinations.” Id. at 470. M iller’s action is against the
FDIC as receiver and seeks judicial review of the claims that it disallowed
in that capacity. Although he suggests in his brief that the FDIC improperly
failed to consider his insured-deposit claims, there is nothing to indicate
that he filed insured-deposit claims against FDIC Corporate or complied
with the process for doing so. See 12 U.S.C. § 1821(f). Because this action is
against the FDIC as receiver based on the claims that it disallowed in the
receivership, we have no occasion to address any claims he has made based
on insured deposits.
No. 11-3458                                                                 5

December 17, 2009—and thereafter periodically called the
FDIC to check on their status.
   The FDIC disallowed Miller’s claims on May 18, 2010. That
same day it sent notice of the disallowance via certified mail to
the Des Plaines, Illinois address that Miller had provided to
Corus Bank. Miller had a forwarding order on file with the
postal service directing that the mail he received at the
Des Plaines address be sent to a different address in Chicago.
For some unknown reason, however, Miller never received the
notice of disallowance. Nor did the FDIC receive a return
receipt indicating that the notice was successfully delivered.
Instead, the notice was returned as undeliverable.
   Miller remained unaware of the notice of disallowance for
almost two months. In July he called the FDIC to inquire about
the status of his claims. His call was not returned until
August 12. In a telephone conversation with an employee of
the FDIC the following day, Miller learned that the FDIC had
disallowed his claims. At Miller’s request the employee
emailed him a copy of the notice of disallowance.
   Three days later, on August 16, 2010, Miller filed a com-
plaint in the district court seeking judicial review of his
disallowed claims.2 The FDIC moved to dismiss the complaint


2
  FIRREA provides for adm inistrative and judicial review of disallowed
claims. See 12 U.S.C. § 1821(d)(6)(A) (judicial review); id. § 1821(d)(7)
(administrative review). M iller represented himself in the district court and
filed suit immediately after learning of the FDIC’s disallowance of his
claims, so he was apparently invoking § 1821(d)(6)(A), which confers
jurisdiction on federal courts to consider de novo the merits of the
                                                                (continued...)
6                                                              No. 11-3458

for lack of subject-matter jurisdiction, arguing that Miller’s
complaint was untimely because he filed it more than 60 days
after the date of the notice of disallowance of his claim—the
limitations period specified in FIRREA—and that the 60-day
time limit is a jurisdictional requirement. Miller disputed that
the limitations period is jurisdictional. In addition, he insisted
that even if the time limit is jurisdictional, he complied with it
because he filed his complaint within 60 days of receiving
notice that his claims were disallowed.
    While the motion was pending, the FDIC filed with the
district court a “Determination of Insufficient Assets to Satisfy
Claims Against Financial Institution in Receivership,” which it
had published in the Federal Register on May 16, 2011. This
“no-value determination” served as notice that there were
insufficient assets in the Corus Bank receivership “to make any
distribution on general unsecured creditor claims (and any
lower priority claims) and therefore all such claims, asserted or
unasserted, w[ould] recover nothing and have no value.”
Determination of Insufficient Assets to Satisfy Claims Against
Financial Institution in Receivership, 76 Fed. Reg. 28,225, 28,226
(May 16, 2011). Miller filed a response, styled as a “Motion for




2
 (...continued)
underlying claim that was disallowed. See 12 U.S.C. § 1821(d)(6)(A); Helm
v. Resolution Trust Corp., 84 F.3d 874, 876 (7th Cir. 1996); Helm v. Resolution
Trust Corp., 43 F.3d 1163, 1165 (7th Cir. 1995); Am. Nat’l Ins. Co. v. FDIC,
642 F.3d 1137, 1141 (D.C. Cir. 2011); Brady Dev. Co. v. Resolution Trust Corp.,
14 F.3d 998, 1003 (4th Cir. 1994). M iller continues to represent himself on
appeal.
No. 11-3458                                                       7

Declaratory Relief,” in which he insisted that the FDIC’s
no-value determination did not moot his claims.
    The district court granted the FDIC’s motion to dismiss,
holding that the 60-day limitations period for seeking judicial
review of a claim disallowed by the FDIC as receiver is a
jurisdictional requirement. The court also held that the 60-day
period commenced when the FDIC mailed the notice of
disallowance to the address Miller had on file with Corus
Bank. The court concluded that Miller’s complaint was
untimely because it was filed after the 60-day period expired.
Accordingly, the court dismissed Miller’s complaint for lack of
subject-matter jurisdiction and denied Miller’s self-styled
“declaratory relief” motion as moot.


                          II. Discussion
    We review de novo the district court’s order dismissing
Miller’s complaint for lack of subject-matter jurisdiction, see
Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443 (7th
Cir. 2009), taking the facts alleged in the complaint as true and
drawing reasonable inferences in Miller’s favor, see St. John’s
United Church of Christ v. City of Chicago, 502 F.3d 616, 625 (7th
Cir. 2007); Storm v. Storm, 328 F.3d 941, 943 (7th Cir. 2003).
When subject-matter jurisdiction is disputed, the district court
may “ ‘properly look beyond the jurisdictional allegations of
the complaint and view whatever evidence has been submitted
on the issue to determine whether in fact subject matter
jurisdiction exists.’ ” St. John’s United Church of Christ, 502 F.3d
at 625 (quoting Long v. Shorebank Dev. Corp., 182 F.3d 548, 554
8                                                     No. 11-3458

(7th Cir. 1999)); see also Apex Digital, 572 F.3d at 443–44. We
review any jurisdictional factual findings for clear error. See
Abelesz v. Magyar Nemzeti Bank, 692 F.3d 661, 670 (7th Cir.
2012).
    Miller argues that FIRREA’s 60-day time limit for judicial
review of disallowed claims is not jurisdictional. He also
argues that regardless of whether the limitations period is a
jurisdictional bar or simply a nonjurisdictional procedural
requirement, the clock does not start to run until the claimant
receives the notice of disallowance. We address the second
argument first. If Miller is correct that receipt is required, then
his complaint was timely and we have no occasion to decide
whether the limitations period is jurisdictional.


A. FIRREA’s Time Limit              for   Judicial    or   Further
Administrative Review
   Congress enacted FIRREA in response to the savings and
loan crisis of the 1980s. See DiVall Insured Income Fund Ltd.
P’ship v. Boatmen’s First Nat’l Bank of Kan. City, 69 F.3d 1398,
1401 n.6 (8th Cir. 1995); FDIC v. Shain, Schaffer & Rafanello,
944 F.2d 129, 131 (3d Cir. 1991). One of FIRREA’s main
objectives is to facilitate the expeditious and efficient resolution
of claims against failed banks. See § 101, 103 Stat. at 187;
Campbell v. FDIC, 676 F.3d 615, 619 (7th Cir. 2012); Freeman v.
FDIC, 56 F.3d 1394, 1398 (D.C. Cir. 1995); Brady Dev. Corp. v.
Resolution Trust Corp., 14 F.3d 998, 1002–03 (4th Cir. 1994);
Marquis v. FDIC, 965 F.2d 1148, 1152 (1st Cir. 1992); Shain,
Schaffer & Rafanello, 944 F.2d at 131. To achieve this purpose,
No. 11-3458                                                    9

FIRREA allows, and in certain situations requires, the FDIC to
take over failed banks and empowers it as receiver to allow or
disallow claims asserted against them. See 12 U.S.C. § 1821(c),
(d)(3); Farnik v. FDIC, 707 F.3d 717, 720–21 (7th Cir. 2013);
Henderson v. Bank of New Eng., 986 F.2d 319, 320 (9th Cir. 1993).
To ensure that claims are resolved quickly and efficiently,
FIRREA establishes strict administrative prerequisites and
deadlines that claimants must follow to lodge their claims and
challenge any denials. See Brady Dev. Corp., 14 F.3d at 1003.
“FIRREA bars claimants from taking claims directly to court
without first going through an administrative determination.”
Campbell, 676 F.3d at 617.
    Our focus in this case is on the prerequisites and deadlines
contained in 12 U.S.C. § 1821(d)(6)(A), which offers a claimant
two options after the FDIC has either disallowed a claim or
failed to act within 180 days of submission of a claim. See
12 U.S.C. § 1821(d)(6)(A); Veluchamy v. FDIC, 706 F.3d 810, 817
(7th Cir. 2013). One option is to request further administrative
review of the claim. See 12 U.S.C. § 1821(d)(6)(A), (d)(7). A
claimant who follows this route may, if unsuccessful or only
partially successful, seek judicial review after the extra round
of administrative process is complete. See id. § 1821(d)(7)(A).
This form of judicial review proceeds under the Administrative
Procedure Act. See id.; Helm v. Resolution Trust Corp., 84 F.3d
874, 876 (7th Cir. 1996).
    An unsuccessful claimant’s other option is to forego
additional administrative review and proceed directly to
federal court. See 12 U.S.C. § 1821(d)(6)(A). If the claimant
follows this route, the court conducts a de novo review of the
10                                                   No. 11-3458

merits of the claim. See Veluchamy, 706 F.3d at 817; Helm,
84 F.3d at 876; Helm v. Resolution Trust Corp., 43 F.3d 1163, 1165
(7th Cir. 1995).
    Whichever option the claimant chooses, FIRREA imposes
a 60-day time limit within which he must act. See
12 U.S.C.§ 1821(d)(6)(A). As we’ve noted, the statutory scheme
gives the FDIC 180 days to allow or disallow a claim. See id.
§ 1821(d)(5)(A)(i). But the FDIC may resolve the claim much
sooner, so the statute requires the claimant to either pursue
additional administrative review or seek judicial review within
60 days of “the earlier of” two dates: (1) “the end of the period
described in paragraph (5)(A)(i)” [i.e., the expiration of the
180-day period allotted to the FDIC to act on the claim]; or (2)
“the date of any notice of disallowance of such claim pursuant
to paragraph (5)(A)(i).” Id. § 1821(d)(6)(A)(i), (ii).
    This case concerns the trigger for the second date. Miller
argues that “the date of any notice of disallowance” means the
date on which the claimant actually receives the notice of
disallowance. If he’s right, then the first date specified in
subsection (d)(6)(A)—the expiration of the 180-day period
within which the FDIC must act on a claim—controls the
outcome here because that’s the earlier of the two possible
dates for starting the 60-day time clock. The 180-day period for
the FDIC to act on Miller’s claims expired on June 15, 2010, but
in this case the FDIC disallowed the claims by notice dated
May 18, 2010, almost a month before that time period expired.
Miller did not receive notice of the disallowance until
August 13, 2010, so if his interpretation of the statute is
correct—if receipt of the notice is required—then “the earlier
No. 11-3458                                                      11

of” the two possible triggering dates was June 15, and his
August 16 complaint was timely filed, though just barely.
    The FDIC argues, on the other hand, that receipt of the
notice of disallowance is immaterial, and the 60-day clock
started running on May 18 when it mailed the notice of
disallowance to the address Miller had on file with Corus
Bank. On this reading of the statute, the deadline to file suit
was July 17, and Miller’s August 16 complaint was about four
weeks too late.
   Resolving this interpretive question requires us to deter-
mine what the statute means when it refers to “the date of a[]
notice of disallowance.” The statute cross-references
subsection (d)(5)(A)(i), which establishes the procedure for the
FDIC’s resolution of claims against failed banks in its capacity
as receiver. Subsection (d)(5)(A)(i) provides that the FDIC
“shall determine whether to allow or disallow the claim and
shall notify the claimant of any determination with respect to
such claim.” Id. § 1821(d)(5)(A)(i). If the claim is disallowed, the
FDIC must notify the claimant of the reasons for the disallow-
ance and explain the procedures for additional agency or
judicial review. Id. § 1821(d)(5)(A)(iv). The statute specifies
what the FDIC must do to discharge its notice obligation:
       (iii) Mailing of notice sufficient
           The requirements of clause (i) shall be
       deemed to be satisfied if the notice of any deter-
       mination with respect to any claim is mailed to
       the last address of the claimant which appears—
           (I) on the depository institution’s books;
12                                                   No. 11-3458

           (II) in the claim filed by the claimant; or
           (III) in documents submitted in proof of the claim.
12 U.S.C. § 1821(d)(5)(A)(iii).
    Note that there is no requirement that the claimant actually
receive the notice of disallowance. Instead, notification is
complete when the FDIC mails the notice to one of three
addresses enumerated in the statute. That is, the FDIC satisfies
its notice obligation to the claimant by mailing the notice of
disallowance to one of the addresses specified in
subsection (d)(5)(A)(i) (provided, of course, that the contents of
the notice otherwise comply with the statute). Because the
60-day time limit for seeking additional agency or judicial
review is keyed to “the date of any notice of disallowance of
such claim pursuant to paragraph (5)(A)(i),” id. § 1821(d)(6)(A),
the date the notice was mailed starts the running of the clock,
not the date the notice was received.
    This strict rule may seem harsh, but it makes sense when
considered in light of FIRREA’s goal of promoting the quick
and efficient resolution of claims against a failed bank. The
statutory scheme relieves the FDIC of the administrative
burdens of sorting out conflicting information about a claim-
ant’s address, putting the onus on the claimant to maintain an
up-to-date mailing address on file with the bank and in claim
documents.
    Our reading of the clock-starting provision is reinforced by
contrasting § 1821(d)(6)(A)—the 60-day limitations period for
further agency or judicial review of disallowed claims—with
§ 1821(d)(5)(C), which sets forth the consequences for a
No. 11-3458                                                    13

claimant’s failure to submit a claim to the FDIC by its deadline.
FIRREA gives the FDIC the authority to establish a deadline by
which a failed bank’s creditors must submit claims to the FDIC.
See id. § 1821(d)(3). The FDIC is required to publish notice of
this deadline, and the deadline must be at least 90 days after
the date of the notice’s publication. Id. § 1821(d)(3)(B)(i). The
FDIC must also mail a notice of the deadline “to any creditor
shown on the institution’s books” at one of two addresses. Id.
§ 1821(d)(3)(C). A claimant’s failure to submit a claim by the
deadline set by the FDIC means that the claim “shall be
disallowed and such disallowance shall be final.” Id.
§ 1821(d)(5)(C)(i). But the statute also contains an exception for
claimants who do not actually receive the notice of the dead-
line in the mail and time remains to allow payment of the
claim. See id. § 1821(d)(5)(C)(ii). In that situation the FDIC may
still consider the claim. See id.
    But Congress did not include a similar exception to the
60-day time limit for further administrative or judicial review
under § 1821(d)(6)(A). We assume that the difference in
treatment of the two deadlines was purposeful. See Pac.
Operators Offshore, LLP v. Valladolid, 132 S. Ct. 680, 687–88
(2012) (recognizing that the inclusion of limiting language in
one subsection but not another subsection usually yields the
inference that the limitation does not apply to the latter
subsection).
   It’s true that in one of our opinions we suggested in dicta
that the 60-day limitations period begins when the claimant
receives the notice of disallowance. In Capitol Leasing Co. v.
FDIC, 999 F.2d 188, 192 (7th Cir. 1993), we said that “[a]
14                                                   No. 11-3458

creditor must take action on a claim either within 60 days of
receiving any notice of disallowance, or within 60 days after
expiration of the 180-day period for consideration of the
claim.” At least one district court has relied on this language
from Capitol Leasing to support a holding that the 60-day
limitations period begins when the claimant receives the notice
of disallowance, not when the FDIC mails it. Laurenzano v.
Crossland Sav. Bank, FSB, 837 F. Supp. 514, 516 (E.D.N.Y. 1993).
    But our opinion in Capitol Leasing did not squarely address
the issue, and the statement we have quoted was not relevant
to the holding in the case. In Capitol Leasing the FDIC had
mailed the notice of disallowance on “[t]he 180th day after [the
claimant] filed its claim.” 999 F.2d at 190. This meant that the
60-day limitations period began running on that date regard-
less of whether the “date of [the] notice of disallowance” in
§ 1821(d)(6)(A)(ii) was understood to mean the date of mailing
or the date of receipt of the notice. As a result, Capitol Leasing
did not address the issue presented here. We note as well that
the opinion’s reference to receipt of the notice of disallowance
as one of the triggers for starting the 60-day time clock was
made without any analysis or discussion. It did not purport to
be, nor was it, an authoritative interpretation of time limit in
§ 1821(d)(6)(A)(ii).
    Accordingly, we hold that “the date of any notice of
disallowance of such claim” as used in § 1821(d)(6)(A)(ii) refers
to the date on which the FDIC mails a proper notice of disal-
lowance to the claimant at one of the addresses listed in the
statute. Notice is complete upon mailing and starts the 60-day
time clock for seeking additional administrative or judicial
No. 11-3458                                                    15

review. Actual receipt of the notice is immaterial. Here, the
FDIC disallowed Miller’s claims on May 18, 2010, and that
same day mailed its notice of disallowance to the address
Miller listed in Corus Bank’s books, a permissible address for
notice purposes under § 1821(d)(5)(A)(iii)(I). Because May 18
was the earlier of the two possible time-limit triggers (the other
was June 15, the end of the 180-day period), the 60-day
limitations period started running on that day. Miller’s August
17 complaint was therefore untimely.


B. The 60-Day Limitations Period in 12 U.S.C. § 1821(d)(6)(A)
Is Jurisdictional
    Miller also takes issue with the district court’s determina-
tion that compliance with the 60-day limitations period in
§ 1821(d)(6)(A) is a jurisdictional prerequisite. He argues that
the time limit is instead a conventional statute of limitations
and as such is subject to equitable tolling. He also maintains
that he is eligible for equitable tolling because he never
received the notice of disallowance. The statute should be
equitably tolled, he contends, until he learned of the disallow-
ance of his claim.
    As a general matter, limitations statutes setting deadlines
for bringing suit in federal court are not jurisdictional.
McReynolds v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
672 F.3d 482, 485 (7th Cir. 2012) (“[S]tatutes of limitations
ordinarily are affirmative defenses rather than jurisdictional
bars.”). Whether a limitations period has the status of a
jurisdictional prerequisite or a claim-processing rule deter-
mines whether it is subject to waiver, estoppel, or equitable-
16                                                     No. 11-3458

tolling doctrines. See Zipes v. Trans World Airlines, Inc., 455 U.S.
385, 393 (1982); Fogel v. Gordon & Glickson, P.C., 393 F.3d 727,
732 (7th Cir. 2004).
    The Supreme Court has lately cautioned against too readily
treating statutory preconditions to suit as jurisdictional
requirements rather than nonjurisdictional claim-processing
rules. See, e.g., Sebelius v. Auburn Reg’l Med. Ctr., 133 S. Ct. 817,
824 (2013); Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012);
Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197, 1202–03
(2011); Reed Elsevier, Inc. v. Muchnick, 130 S. Ct. 1237, 1243–44
(2010); Union Pac. R.R. v. Bhd. of Locomotive Eng’rs & Trainmen
Gen. Comm. of Adjustment, Cent. Region, 130 S. Ct. 584, 596
(2009); Arbaugh v. Y & H Corp., 546 U.S. 500, 510–16 (2006);
Kontrick v. Ryan, 540 U.S. 443, 454–55 (2004). Claim-processing
provisions establish “rules that seek to promote the orderly
progress of litigation by requiring that the parties take certain
procedural steps at certain specified times.” Henderson,
131 S. Ct. at 1203.
    The Court’s recent cases require a “clear statement” or
“clear indication” from Congress before a statute prescribing
a precondition to bringing suit will be construed as jurisdic-
tional. See id.; McReynolds, 672 F.3d at 484. The most obvious
example of a qualifying “clear statement” is when “the
Legislature clearly states that a threshold limitation on a
statute’s scope shall count as jurisdictional.” Arbaugh, 546 U.S.
at 515. This might be a statute that “ ‘speaks in jurisdictional
terms or refers in [some] way to the jurisdiction of the district
courts.’ ” Id. (quoting Zipes, 455 U.S. at 394). But “Congress, of
course, need not use magic words in order to speak clearly on
No. 11-3458                                                    17

this point.” Henderson, 131 S. Ct. at 1203; see also Auburn Reg’l,
133 S. Ct. at 824 (“This is not to say that Congress must incant
magic words in order to speak clearly.”). Rather, the context of
a rule may clearly indicate that it is jurisdictional. See Auburn
Reg’l, 133 S. Ct. at 824; Henderson, 131 S. Ct. at 1203.
   FIRREA contains a clear jurisdictional bar against suits
seeking payment of claims against failed banks taken over by
the FDIC:
       Except as otherwise provided in this subsection, no
       court shall have jurisdiction over—
              (i) any claim or action for payment
           from, or any action seeking a determina-
           tion of rights with respect to, the assets of
           any depository institution for which the
           Corporation has been appointed receiver,
           including assets which the Corporation
           may acquire from itself as such receiver;
           or
              (ii) any claim relating to any act or
           omission of such institution or the Corpo-
           ration as receiver.
12 U.S.C. § 1821(d)(13)(D) (emphases added). The “except as
otherwise provided” language in the statute allows for
exceptions to the general jurisdiction-blocking rule. One such
exception is the provision at issue here, § 1821(d)(6)(A), which
permits claimants to file suit for judicial review of claims
disallowed by the FDIC. But the exception carries its own
18                                                   No. 11-3458

limits, one of which is the 60-day limitations period for seeking
review:
       Before the end of the 60-day period beginning on
       the earlier of—
              (i) the end of the period described in
           paragraph (5)(A)(i) with respect to any
           claim against a depository institution for
           which the Corporation is receiver; or
             (ii) the date of any notice of disallow-
           ance of such claim pursuant to
           paragraph (5)(A)(i),
       the claimant may request administrative review
       of the claim in accordance with subparagraph
       (A) or (B) of paragraph (7) or file suit on such
       claim (or continue an action commenced before
       the appointment of the receiver) in the district or
       territorial court of the United States for the
       district within which the depository institution’s
       principal place of business is located or the
       United States District Court for the District of
       Columbia (and such court shall have jurisdiction to
       hear such claim).
Id. § 1821(d)(6)(A) (emphasis added). Note the use of jurisdic-
tional language in the passage we have emphasized. The
exception to the no-jurisdiction default rule confers jurisdiction
on the district courts to review “such claims”—that is, claims
that are filed within the 60-day period following the FDIC’s
No. 11-3458                                                        19

notice of disallowance of the claim or the expiration of the
180-day time period for the FDIC to act on the claim.
    Both the language and structure of the statutory text clearly
indicate that the 60-day limitations period is a jurisdictional
prerequisite. The interplay between subsection (d)(13)(D), the
general jurisdiction-stripping provision, and
subsection (d)(6)(A), the specific provision conferring jurisdic-
tion over certain claims, is clear enough: No court has
jurisdiction to entertain actions asserting claims against failed
banks unless a provision in subsection (d) expressly provides
for it, and subsection (d)(6)(A) expressly confers federal
jurisdiction over claims disallowed by the FDIC (or not acted
on within 180 days of their submission), but only when the
claimant files suit within the 60-day limitations period. By
operation of the general jurisdictional bar and the carefully
delimited language of the exception, subsection (d)(6)(A)’s
60-day time limit has jurisdictional effect.
    We acknowledge that the very next subsection of the
statute is titled “[s]tatute of limitations,” see id. § 1821(d)(6)(B),
and it generally provides that the failure to seek administrative
review or file suit within the 60-day limitations period set forth
in § 1821(d)(6)(A) means that “the claim shall be deemed to be
disallowed … as of the end of such period, such disallowance
shall be final, and the claimant shall have no further rights or
remedies with respect to such claim.” Id. Titles to statutes may
be helpful as interpretive tools to resolve ambiguities in the
statutory text, but they cannot undermine otherwise clear
statutory meaning. See Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206,
212 (1998). And as we have explained, the 60-day time limit
20                                                              No. 11-3458

established in § 1821(d)(6)(A) is clearly stated in jurisdictional
terms.
    That Congress would treat the time limit as jurisdictional
serves FIRREA’s general purpose of promoting the speedy and
efficient resolution of claims against failed banks. The receiver-
ship estate offers a limited fund for payment of claims. A
conventional nonjurisdictional limitations period would be
subject to equitable doctrines such as tolling, with the
attendant risk of protracted litigation, which consumes
resources, delays finality, and otherwise threatens to impede
the expeditious resolution of the receivership.
     Our holding today that the 60-day time limit in
§ 1821(d)(6)(A) is jurisdictional should come as no surprise; we
have said or assumed as much in earlier opinions, albeit with
little or no discussion. See Maher v. FDIC, 441 F.3d 522, 525 (7th
Cir. 2006); Maher v. Harris Trust & Sav. Bank, 75 F.3d 1182, 1190
(7th Cir. 1996); Capitol Leasing, 999 F.2d at 192–93.3 Our recent
opinion in Campbell v. FDIC, 676 F.3d 615 (7th Cir. 2012), is not


3
  Admittedly our discussion in Capitol Leasing Co. v. FDIC, 999 F.2d 188 (7th
Cir. 1993), is not a model of clarity on this issue. There the district court
dismissed the action for lack of jurisdiction due to the plaintiff’s failure to
file a timely claim under 12 U.S.C. § 1821(d)(6)(A). Capitol Leasing Co.,
999 F.2d at 190. Yet, when addressing the issue, we repeatedly described
§ 1821(d)(6)(A)’s limitations period as a statute of limitations. See id. at
190–93. We even described why tolling did not apply, which suggested that
under other facts it might. See id. at 193. But then when affirming the district
court, we stated that it “had no jurisdiction over [the] untimely claim and
properly dismissed [the] suit pursuant to Rule 12(b)(1).” Id. Despite the
ambiguity of this opinion, we since have referred unambiguously to the
limitations period as jurisdictional. See Maher, 441 F.3d at 525.
No. 11-3458                                                     21

to the contrary. We said there that “[w]hile in the past we have
referred to ‘[c]ompliance with the FIRREA process [as] a strict
jurisdictional prerequisite,’ it is our belief that in light of the
Supreme Court’s more recent decisions, the proper character-
ization of FIRREA’s rules for claims submission [is] as claims
processing rules.” Campbell, 676 F.3d at 618 (first and second
alterations in original) (citations omitted) (quoting Maher,
75 F.3d at 1190). For that proposition we favorably cited the
Second Circuit’s decision in Carlyle Towers Condominium Ass’n
v. FDIC, 170 F.3d 301 (2d Cir. 1999).
    But neither Campbell nor Carlyle Towers addressed the
60-day time limit in § 1821(d)(6)(A) for seeking additional
administrative or judicial review of disallowed claims. Instead,
both cases involved the FDIC’s receivership-specific deadline
for submitting claims to the agency, and the opinions ad-
dressed whether the failure to timely file deprived the district
court of jurisdiction to entertain complaints seeking judicial
review of the disallowed claims. The statutory provision at
issue in Campbell and Carlyle Towers states simply that claims
submitted after the deadline established by the FDIC “shall be
disallowed and such disallowance shall be final.” 12 U.S.C.
§ 1821(d)(5)(C)(i). Unlike § 1821(d)(6)(A), it does not speak in
jurisdictional terms. The Second Circuit explicitly recognized
as much. Carlyle Towers, 170 F.3d at 307–08 (“Although the
FIRREA makes exhaustion a jurisdictional requirement, it does
not necessarily follow that compliance with time limits
imposed by the FDIC have the same force. … This provision
contains no reference to jurisdiction, nor to the consequences
of a failure to file within the time limits established by the
FDIC.”).
22                                                          No. 11-3458

    So our language in Campbell must be understood in its
context. When we announced that “the proper characterization
of FIRREA’s rules for claims submission [is] as claims process-
ing rules,” Campbell, 676 F.3d at 618, we were referring to the
rules for submitting claims to the FDIC and the consequences
for missing its deadline. Thus, Campbell does not conflict with
our conclusion that FIRREA’s time limit for seeking additional
administrative or judicial review of disallowed claims is
jurisdictional.


                           III. Conclusion
    For the foregoing reasons, we conclude that
§ 1821(d)(6)(A)’s 60-day time limit for seeking further adminis-
trative or judicial review of disallowed claims is jurisdictional.
As applicable here, the time period began to run on May 18,
2010, when the FDIC mailed its notice of disallowance to the
address Miller maintained at Corus Bank. Because Miller filed
this action after the 60-day time period elapsed, the district
court correctly dismissed the case for lack of subject-matter
jurisdiction.4
                                                              AFFIRMED .




4
  Because we determine that M iller’s failure to file his action within the
60-day limitations period deprived the district court of subject-matter
jurisdiction from the outset, we need not determine whether the FDIC’s
subsequent no-value determination mooted the case.